Citation Nr: 0100820	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  98 - 03 611	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to service connection for an acquired psychiatric 
disability, claimed as anxiety and depression.

Entitlement to a total disability rating based on 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	J. S. Berry, Attorney


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Navy from April 
1966 to February 1971, when he was discharged due to a 
physical disability and paid severance pay.

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from rating decisions of October 
1996 and January 1998 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  


REMAND

During the course of this appeal, a rating decision of 
January 1998 increased the rating for the veteran's service-
connected postoperative residuals of laminectomy, L-3, L-4, 
L-5, to a 60 percent evaluation, effective in November 1996, 
and the veteran continued that appeal.  A Board decision of 
September 1999 denied the appeal for a rating in excess of 60 
percent for service-connected postoperative residuals of 
laminectomy, L-3, L-4, L-5; referred the issue of service 
connection for an acquired psychiatric disability, claimed as 
anxiety and depression, to the RO for adjudication; and 
deferred consideration of the veteran's claim for a total 
disability rating based on unemployability due to service-
connected disability pending the RO's determination as to the 
issue of service connection for an acquired psychiatric 
disability.  

While those claims were in remand status, an RO rating 
decision of August 2000 denied service connection for an 
acquired psychiatric disability, claimed as anxiety and 
depression, finding that such claim was not well-grounded.  
However, on November 9, 2000, the President signed into law 
H.R. 8464, Veterans' Claims Assistance Act for 2000, (Nov. 9, 
2000; 114 Stat. 2096), designated as Public Law No. 106-475.  
That Public Law rewrites  38 U.S.C. § 5107 (to be codified as 
amended at  38 U.S.C. § 5107) to eliminate the concept of a 
well-grounded claim, and redefines VA's duty to assist, 
including the provision of a medical examination, unless "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement."  This law is effective 
as of November 9, 2000, and must be applied to all pending 
appeals.  

Based upon the foregoing, the issue of entitlement to service 
connection for an acquired psychiatric disability, claimed as 
anxiety and depression, must again be remanded to the RO for 
adjudication on the merits.  Thereafter, the RO should 
readjudicate the issue of entitlement to a total disability 
rating based on unemployability due to service-connected 
disability.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999);  Quarles v. Derwinski,  3 Vet. App. 129 (1992).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

Based upon the foregoing, the case is Remanded to the RO for 
the following actions:

1.  The appellant should be notified in 
writing that he has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999);  Quarles 
v. Derwinski,  3 Vet. App. 129 (1992).

2.  The RO is again informed that the 
Veterans' Claims Assistance Act for 2000, 
(Nov. 9, 2000; 114 Stat. 2096), 
designated as Public Law No. 106-475, 
became effective on November 9, 2000.  
That Public Law rewrites  38 U.S.C. 
§ 5107 (to be codified as amended at  
38 U.S.C. § 5107) to eliminate the 
concept of a well-grounded claim, and 
redefines VA's duty to assist.  The 
record shows that the veteran has been 
asked to submit medical evidence of 
treatment for such disability, and has 
been afforded a VA psychiatric 
examination.  The RO should readjudicate 
the claim for service connection for an 
acquired psychiatric disability, claimed 
as anxiety and depression, on the merits.  

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
entitlement to a total disability rating 
based on unemployability due to service-
connected disability in light of the 
foregoing determination and the evidence 
of record.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
attorney should be provided an opportunity to respond.  The 
appellant should be advised of the requirements to initiate 
and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this claim.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F.   JUDGE   FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



